Citation Nr: 1700183	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  08-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a left ankle sprain, currently rated as 20 percent disabling. 

2.  Entitlement to a total disability rating for individual unemployability (TDIU) prior to June 16, 2009.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 July 1967.  He died in February 2015.  In a May 2015 the U.S. Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, substituted the Veteran's surviving spouse as the appellant.

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the VA RO in Albuquerque, New Mexico.  In that decision, the RO increased the rating for residuals of a right ankle sprain to 20 percent. 

In July 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims folder.

In October 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  In October 2014, the Board added the TDIU issue to the appeal under Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  The Board then remanded both claims to the RO via the AMC in Washington, DC, for further development.  Upon remand, the RO granted the TDIU claim, effective June 16, 2009, the date the Veteran met the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a) (2016).  However, as the Veteran and his spouse alleged during the appeal period that the Veteran had been unable to work since 2005/2006; and since the Veteran filed his increased rating claim in June 2006, the TDIU issue remains on appeal under Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

Left Ankle

A new precedential opinion that directly impacts this case was issued by the U.S. Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) creates a requirement that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  In Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720 (Vet. App. December 15, 2016), the Court further held that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a Diagnostic Code predicated on range of motion measurements.  Here, the Veteran is currently rated at the highest rating available under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016), for limitation of motion of the ankle.  However, higher disability ratings are potentially available for ankylosis of the ankle, a severe foot injury, and loss of use of the foot.  Thus, the recent case law applies to the Veteran's case.  The recently obtained December 2014 VA joint examination report and the examination reports obtained during the appeal period do not comply with Correia and Southall-Norman.  Accordingly, a VA addendum medical opinion must be obtained to correct all of the deficiencies noted above.  

TDIU

The TDIU issue is inextricably intertwined with the ankle rating issue.  

Furthermore, the issue of entitlement to a TDIU prior to June 16, 2009 is inextricably intertwined with the increased rating issue currently on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Ask a VA examiner for a retrospective medical opinion.   

a.  Pursuant to recent case law, the examiner should review the prior VA joint examinations dated in December 2014, November 2012, February 2011, January 2009, and July 2006, and, if possible, state the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and the range of the opposite undamaged joint (right ankle).  

b.  If it is not feasible or possible to provide the opinions sought in the previous paragraph, the examiner should so state, and provide reasons why it is not possible to provide the opinions.  

2.  If any benefit sought on appeal is not granted, issue a Supplemental Statement of the Case (SSOC).  The case should then be returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

